                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

LARRY AUGURSON and JUDICE            )
AUGURSON,                            )
                                     )
          Plaintiffs,                )
                                     )
     v.                              )                          CV 118-144
                                     )
OLD DOMINION FREIGHT LINE, INC.;     )
MARCUS ABNEY, Individually; and      )
JOE DOE,                             )
                                     )
          Defendants.                )
                                _________

                                           ORDER
                                           _________

       On March 29, 2019, the parties filed a Joint Status Report stating they intend to

engage in mediation before a private mediator on or before May 31, 2019. (Doc. no. 15.)

Accordingly, the Court STAYS all deadlines through May 31, 2019, and EXTENDS the

deadline for filing civil motions including Daubert motions, but excluding motions in limine,

through July 1, 2019. All provisions of the prior Scheduling Order, (doc. no. 8), not revised

herein shall remain in full force and effect.

       SO ORDERED this 29th day of March, 2019, at Augusta, Georgia.
